Order entered November 28, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00739-CR

                       FREDERICK DOUGLAS FEASTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80927-2017

                                            ORDER
       Before the Court is appellant’s November 26, 2018 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 21, 2018. If appellant’s brief is not filed by December 21, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE